Citation Nr: 9924365	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-27 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 through July 
1975.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1997 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO) which denied the 
veteran's request to reopen his claim for service connection 
for schizophrenia.  


FINDINGS OF FACT

1.  In a May 1989 decision, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, including schizophrenia.  

2.  The veteran was notified of the denial and his appellate 
rights.  The veteran did not file a timely Motion for 
Reconsideration with the Board or a timely Notice of Appeal 
with the United States Court of Appeals for Veterans Claims.

3.  The evidence associated with the claims file subsequent 
to the May 1989 Board decision bears directly, but not 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of this claim.


CONCLUSIONS OF LAW

1.  A May 1989 Board decision that denied the veteran's claim 
of entitlement to service connection for schizophrenia is 
final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 (West 1991); 
38 C.F.R. § 20.1100 (1998).

2.  Evidence received subsequent to the Board's May 1989 
decision is not new and material;  thus, the requirements to 
reopen the claim of entitlement to service connection for 
schizophrenia have not been met.  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. §§ 3.156(a), 20.1105 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim for 
service connection for schizophrenia on the basis that he has 
submitted new and material evidence that well grounds his 
claim.  The veteran contends that his schizophrenia is the 
result of a head injury that he sustained during an in-
service motor vehicle accident and that it is also related to 
his service-connected seizure disorder.  The veteran's 
representative contends that the veteran's in-service 
psychiatric problems were really early manifestations of his 
current schizophrenia disorder.

Service connection for a psychiatric disorder, including 
schizophrenia was last considered and denied by the Board in 
May 1989.  The Board denied the veteran's claim on the bases 
that the psychiatric symptoms noted in service were 
manifestations of a personality disorder, for which a veteran 
is not entitled to service connection, and further, that a 
psychosis was not present in service and did not manifest 
during the first post service year.  The evidence considered 
by the Board consisted of service medical records, VA and 
private outpatient treatment records and hospitalization 
reports.  Collectively this evidence showed that the veteran 
was treated for nervousness and a drinking problem prior to 
service and that he was treated for manifestations of a 
personality disorder during and after service.

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).  In the present case, the veteran did not file a 
motion for reconsideration of the Board's May 1989 decision, 
nor did he appeal the decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999).  Therefore, the 
Board's May 1989 decision is final.  

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  A three pronged analysis is used to 
determine whether evidence is "new and material" as defined 
by 38 C.F.R. § 3.156(a).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence "is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a)(West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

Pertinent evidence associated with the claims file since the 
Board's May 1989 decision includes:  (1) service medical and 
personnel records; (2) a June 1975 physical profile; (3) 
clinical notes reflecting a hospital stay in June 1975; (4) 
VA hospital summaries reflecting stays from November 1984 
through January 1985, in November 1985, and from January 1991 
through February 1991; (5) VA outpatient treatment records 
dated from December 1994 through December 1995; (6) a VA 
examination report dated October 1996; (7) statements from 
the veteran and his sisters; and (8) hearing testimony taken 
in March 1998.  

The service medical and personnel records and post service 
medical records show the following:  (1) the veteran suffered 
a seizure while driving in June 1975 and was placed on 
limited duty due to seizures;  (2) he was hospitalized in 
July 1975 for alcohol consumption, a drug overdose and a 
self-inflicted laceration of the right wrist, and was 
discharged with diagnoses of immature personality, adjustment 
reaction to adult life and situational stress reaction;  (3) 
he was treated and hospitalized for schizophrenia from 1984 
to 1995, and  (4) he was diagnosed with schizophrenia, found 
to be unrelated to the in-service head injury by a VA 
examiner in October 1996.  The statements of the veteran and 
his sisters reflect that they believe the veteran's 
schizophrenia is etiologically related to a head injury that 
he sustained during active service.  The veteran claims that 
the VA has additional medical records in its possession for 
the period of June 1976 through August 1976 that would 
substantiate his claim.  Repeated efforts have been made to 
obtain these records, but in July 1998 the RO was advised 
that the earliest VA medical treatment records for the 
veteran are from 1984. 

The evidence submitted subsequent to the May 1989 Board 
decision bears directly, but not substantially upon the 
specific matter under consideration.  It is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled it is not so significant 
that it must be considered to decide fairly the merits of the 
claim.  All of the evidence, but for some of the service 
medical and personnel records and two of the VA hospital 
summaries, is new in that it was not part of the record at 
the time of the May 1989 Board decision and it is not 
redundant of other evidence available at that time.  However, 
the evidence is not material in that it does not establish 
that the psychiatric symptoms noted in service were 
manifestations of other than a personality disorder, for 
which the veteran is not entitled to service connection, or 
that schizophrenia manifested in service or within one year 
of the veteran's discharge from service.  The evidence 
indicates that the veteran sustained some type of injury in a 
motor vehicle accident and was hospitalized for a self-
inflicted wound while in service, but lacks a medical opinion 
linking his schizophrenia to either of those incidents or 
otherwise to his period of active service.  In fact, the new 
medical evidence submitted by the veteran includes a VA 
examiner's opinion ruling out such a relationship.  There is 
no evidence beyond the statements of the veteran and his 
sisters that the veteran's schizophrenia is related to 
service.  As the veteran and his sisters are laypersons 
without medical training and expertise, their statements 
alone cannot be relied upon to defeat the bases of the 
Board's May 1989 denial.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for 
schizophrenia.  The Board's May 1989 decision remains final 
and is not reopened.  That notwithstanding, the Board views 
its discussion as sufficient to inform the veteran and his 
representative of the elements necessary to reopen his 
previously denied claim, and to explain why his current 
attempt to reopen his claim fails.  Graves v. Brown, 9 
Vet.App. 172, 173;  Robinette v. Brown, 8 Vet.App. 69, 77-78 
(1995).   


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for schizophrenia is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

